Susan
Williams       Cite as 2013 Ark. App. 567
2019.01.
03       ARKANSAS COURT OF APPEALS
14:42:10             DIVISION III
-06'00'             No. CR-12-1133


                                                  Opinion Delivered   October 9, 2013

CARLTON HOBBS                                     APPEAL FROM THE ARKANSAS
                               APPELLANT          COUNTY CIRCUIT COURT,
                                                  SOUTHERN DISTRICT
                                                  [NO. CR-2009-67]
V.
                                                  HONORABLE DAVID G. HENRY,
                                                  JUDGE

STATE OF ARKANSAS                                 AFFIRMED; MOTION TO
                                  APPELLEE        WITHDRAW GRANTED



                           BRANDON J. HARRISON, Judge

       Carlton Hobbs was found guilty by a jury of one count of second-degree battery, for

which he received a sentence of six years’ imprisonment. Hobbs’s attorney has filed a

no-merit brief pursuant to Anders v. California, 386 U.S. 738 (1967), and Ark. Sup. Ct. R. 4-

3(k) (2012), along with a motion to be relieved as counsel, asserting that there is no issue of

arguable merit for an appeal. Hobbs was notified, by certified mail, of his right to file pro se

points for reversal but has not done so. The State has not filed a brief.

       The test for filing a no-merit brief is not whether there is any reversible error, but

rather would an appeal be wholly frivolous. Tucker v. State, 47 Ark. App. 96, 885 S.W.2d 904

(1994). Based on our review of the record for potential error pursuant to Anders and the

requirements of Rule 4-3(k), we hold that Hobbs’s appeal is wholly without merit.

Therefore, pursuant to sections (a) and (b) of In re Memorandum Opinions, 16 Ark. App. 301,
                               Cite as 2013 Ark. App. 567

700 S.W.2d 63 (1985), we issue this memorandum opinion granting counsel’s motion to be

relieved and affirming the court’s judgment.

       Affirmed; motion to withdraw granted.

       WYNNE and BROWN, JJ., agree.

       Brett D. Watson, Attorney at Law, PLLC, by: Brett D. Watson, for appellant.

       No response.




                                               2